
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1858
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for a boundary adjustment and
		  land conveyances involving Roosevelt National Forest, Colorado, to correct the
		  effects of an erroneous land survey that resulted in approximately 7 acres of
		  the Crystal Lakes Subdivision, Ninth Filing, encroaching on National Forest
		  System land, and for other purposes.
	
	
		1.Boundary adjustment and land
			 conveyances, Roosevelt National Forest, Colorado
			(a)Boundary
			 adjustmentThe boundaries of
			 Roosevelt National Forest, Colorado, are hereby modified to exclude from the
			 national forest a parcel of real property consisting of approximately 7 acres
			 within the Crystal Lakes Subdivision as depicted on the map entitled
			 Crystal Lakes Encroachment, HR 3299 and dated July 15,
			 2008.
			(b)Conveyance of
			 land removed from national forestThe Secretary of Agriculture shall use the
			 authority provided by
			 Public Law
			 97–465 (commonly known as the Small Tracts Act;
			 16 U.S.C.
			 521c–521i) to convey all right, title, and interest of the
			 United States in and to the real property excluded from the boundaries of
			 Roosevelt National Forest under subsection (a) to the landowners whose real
			 property adjoins the excluded land and who, as of the date of the enactment of
			 this Act, occupy the excluded land.
			(c)ConsiderationThe
			 conveyances required by subsection (b) shall be made without
			 consideration.
			(d)Description of
			 real propertyThe exact
			 acreage and legal description of the land excluded from the boundaries of
			 Roosevelt National Forest under subsection (a) and conveyed under subsection
			 (b) shall be determined by a survey satisfactory to the Secretary.
			(e)Cancellation of
			 portion of unobligated balance in FLREA special accountThe amount available for obligation as of
			 the date of the enactment of this Act from the unobligated balance in the
			 special account established for the Forest Service under section 807 of the
			 Federal Lands Recreation Enhancement Act (16 U.S.C. 6806) is reduced by a
			 total of $200,000, and the amount so reduced is hereby cancelled.
			
	
		
			Passed the House of
			 Representatives September 8, 2009.
			Lorraine C. Miller,
			Clerk
		
	
